Citation Nr: 9913763	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of the assigned 
10 percent for a left elbow injury with epicondylitis and 
chronic instability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified active military service from March 
1975 to June 1979 and from February 1981 to February 1986.  
The veteran served in the U. S. Naval Reserves from February 
1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for a left 
elbow injury with epicondylitis and chronic instability and 
assigned a zero percent evaluation effective March 18, 1994, 
the date of the claim.  In May 1997, the Veterans Benefits 
Administration reviewed and revised the RO decision and 
assigned a 10 percent disability rating for residuals of a 
left elbow injury, effective from the date of the claim.  In 
the assignment of an initial rating for a disability 
following an initial award of service connection for a 
disability, the present level of disability is not of primary 
importance and a review of all the evidence considered in 
that rating is required.  Fenderson v. West, 12 Vet. App. 119 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance).  In view of the above, the Board notes that the 
RO and the Veterans Benefits Administration have complied 
with the holding in Fenderson in awarding service connection 
for a left elbow injury and assigning the 10 percent 
disability rating, on the basis of the evidence submitted 
with the March 1994 claim.  

It is unclear from the substantive appeal dated in March 1997 
whether the veteran is seeking a compensable rating for his 
service connected hearing loss from his remarks that "I have 
deteriorated hearing . . . I suffered permanent lifetime 
damage."  The Board also observes that the substantive 
appeal and the transcript of the video-conference hearing 
held in February 1999 have reasonably raised the issue of 
entitlement to a total rating based on individual 
unemployability.  Where a review of all documents and any 
oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit, or if appropriate, to return the issue to the RO for 
development and adjudication of the issue.  Suttman v. Brown, 
5 Vet. App. 127, 132 (1993).  The issue of entitlement to a 
compensable rating for hearing loss and entitlement to a 
total disability rating due to unemployability have not been 
developed for appellate review and are not inextricably 
intertwined with the issue on appeal.  Holland v. Brown, 6 
Vet. App. 443, 446 (1994).  The Board refers these issues to 
the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran's left elbow injury with epicondylitis and 
chronic instability is manifested by pain, weakness on 
repetitive motion, locking of the elbow in full extension, 
range of motion of 0 to 130 degrees, with pronation and 
supination of 90 degrees. 

2. The evidence of record does not show that the veteran's 
disability picture is unusual or exceptional.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left elbow injury with epicondylitis and chronic instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DCs) 5003, 5024, 5206, 5207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's service connected left elbow injury with 
epicondylitis and chronic instability, hereinafter, residuals 
of a left elbow injury.  Accordingly, the Board has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence on file is inadequate 
for rating purposes.  

The Board notes that by a March 1996 rating decision, the RO 
granted service connection for residuals of a left elbow 
injury, and assigned a non-compensable rating.  Subsequent to 
the veteran perfecting his appeal, the Veterans Benefits 
Administration in May 1997 reviewed and revised the RO 
decision and assigned a 10 percent disability rating for 
residuals of a left elbow injury, pursuant to diagnostic 
codes 5003 and 5024, effective from March 1994.  Whenever an 
adjudicative agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, a difference 
of opinion being involved rather than a clear and 
unmistakable error, the proposed revision will be recommended 
to the Central Office.  38 C.F.R. § 3.105(b) (1998).  As to a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule) which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (1998).  As regards the joints, 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to such considerations as less movement than 
normal due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, or contracted scars; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with weight bearing are related 
considerations.  38 C.F.R. § 4.45 (1998).  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(1998).  

The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to a healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight bearing and, if possible, with the range of the 
opposite undamaged joint.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When after careful 
consideration of all the evidence of record a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The veteran's service connected residuals of a left elbow 
injury are rated according to limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. §§ 
4.10, 4.71a, DCs 5003, 5024 (1998).  Diagnostic Code 5024 of 
the Schedule, tenosynovitis, provides for the assignment of 
disability evaluations in accordance with diagnostic code 
5003.  Diagnostic code 5003 provides that degenerative 
arthritis (hypertrophic or osteoarthritis) established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (1998).  

In relevant part, service medical records reflect that the 
veteran is right handed and that he was injured in July 1988 
while on active duty for training in Okinawa, Japan.  In 
August 1988, he reported that he was playing volleyball and 
his arm became sore a couple of days later.  He was still 
having pain upon rotational movement.  On examination, there 
was no edema and the left elbow had full range of motion.  
The grip strength was intact and there was no sensory loss.  
Flexion and extension of the elbow were intact.  There was 
pain on palpation/rotation to lateral epicondyles.  X-rays of 
the left elbow were negative for fracture or dislocation.  
The assessment was lateral epicondylitis of the left elbow.  

In pertinent part, treatment records from Dr. Mannis and Dr. 
Morris, for the period of September 1988 to October 1988 
reflect that the left elbow exhibited some effusion, minimal 
swelling, and diffuse tenderness.  There was full pronation 
and supination of the elbow.  Flexion of the elbow was to 100 
degrees.  The veteran lacked 30 degrees of full elbow 
extension.  The elbow locked in extension when the veteran 
was swinging a golf club in October.  The diagnoses included 
post traumatic synovitis of the left elbow, cannot completely 
rule out small interarticular fracture, and possible loose 
body.  Serial x-ray reports of the left elbow revealed no 
definite abnormality and no definite fracture or dislocation.  
There was a slight area of irregularity between the radial 
head and coronoid process of the ulna (not well defined), and 
a slight irregularity of the distal aspect of the capitellum.  

Outpatient treatment reports from Portland VA Medical Center 
dated in July 1993 and September 1993 reflect a history of a 
hairline fracture of the left arm, decreased movement left 
elbow/arm and complaints of chronic pain and instability.  

A VA examination dated in June 1995 reflects by history that 
the veteran injured his left elbow while on active duty for 
training in 1989 in Japan.  He fell on his elbow while 
playing volleyball.  The elbow became swollen and difficult 
to move.  He had conservative treatment with an Ace bandage 
and a sling.  Thereafter, his private physician in St. Louis, 
Missouri, evaluated him.  He underwent x-rays and tomograms 
of the elbow that revealed a fracture.  Surgery was 
recommended, but the veteran opted to see if the fracture 
would heal without surgery.  He developed a locking of the 
elbow that same year.  He was evaluated and diagnosed with a 
dislocation that was reduced in the emergency room.  The 
veteran complained of constant, mild pain in the left elbow 
that increased with the use of the left arm.  The veteran 
reported that the elbow felt unstable when weight was applied 
to the forearm as if he were performing push-ups.  He 
occasionally dropped things with the [left] arm and favored 
it.  He reported that he was unable to swing a bat or golf 
club secondary to the discomfort and a feeling of instability 
in the elbow.  The veteran reported that the elbow catches 
when the arm is in full extension and he has decreased range 
of motion in the elbow.  Objective findings included 
tenderness over the medial and lateral epicondyles; range of 
motion from 0 to 130 degrees on the left and 0 to 135 degrees 
on the right; pronation and supination of 90 degrees 
bilaterally; and that the arm locked in full extension.  The 
results of the motor examination reveal flexion was +5/5 
bilaterally, extension was +5/5 on the right, and +4/5 on the 
left.  The deep tendon reflexes are +2/4 at the biceps and 
triceps.  The sensory examination was +5/5 throughout.  There 
was a negative Tinel's sign.  The examiner noted that the 
veteran would send a copy of report from his doctor in St. 
Louis.  The diagnoses included status post fracture of the 
left elbow, chronic instability of the left elbow, and 
chronic epicondylitis of the left elbow.  The x-ray of the 
left elbow revealed a normal left elbow - no fracture or 
other significant abnormality was noted.  

Statements from the veteran signed in May 1996 and March 1997 
reflect that his life has significantly changed.  He reports 
that he is no longer able to participate in sporting 
activities such as golf, baseball, fishing, and tennis.  His 
left arm will not allow him to tightly hold or swing anything 
unless it is done carefully and gently.  He can no longer 
drive heavy equipment because if the vehicle does not have 
power steering he lacks the strength in the left arm.  
Turning motions cause extreme pain.  The strength in his left 
arm has deteriorated.  He has been employed as an analyst and 
was laid off.  He had temporary employment as a carpenter.  
He had employment as an engineering technician; the job 
provided no medical benefits.  He was forced to resign his 
job as a postal worker because he was unable to perform the 
requirements of the job.  He was released as a loader at a 
veneer plant because he did not perform the job fast enough 
with enough control of his left arm.  His employment as a 
carpenter lasted 3 weeks because he was unable to lift heavy 
beams over his head.  He reports that he has lost his ability 
to gain and keep employment in the fields in which he was 
trained.  He has accepted jobs for which he is qualified, 
only to see them not work out due to the lack of strength in 
the left arm and elbow.  He asserts that since discharge in 
1991, his service-connected injuries have not allowed him to 
maintain steady and gainful employment.  He feels hopeless.  

Testimony from the February 1999 video-conference hearing 
reflects that the veteran is in constant pain that is 
sustained whenever he uses his left arm to complete 
repetitive or stressful motions or whenever he has to fully 
extend his left arm (swinging or reaching).  Transcript, 
hereinafter T., at 3.  It does not hurt the veteran to flex 
his elbow.  T. at 3.  He has occasional pain in the elbow at 
rest and he medicates with Aspirin.  T. at 3.  He experiences 
local and shooting pain in the elbow when performing 
repetitive or stressful motions.  T. at 4.  He experiences 
tingling in his fingers.  T. at 4.  He believes that his left 
elbow injury is implicated in his inability to retain 
employment because he is unable to keep up with the demands 
of the job as it relates to strength and repetitive motions.  
T. at 4, 8, 10-11.  He has lost two jobs during the 
probationary period, to include the post office and a lumbar 
plywood factory.  T. at 4-5, 9-11.  He was laid off as a 
field service technician after 18 months of employment; he 
believes it was related to his inability to do the job.  T. 
at 7-9.  The veteran reported that he has not been evaluated 
at a VA facility for the sole purpose of having his left 
elbow evaluated, other than the June 1995 VA examination.  T. 
at 11.  He reported that x-rays were taken in the early 
1990's at the St. Louis VA and the Waco VA.  T. at 12.  

In reviewing the evidentiary record, the Board observes that 
the residuals of the left elbow injury include pain, weakness 
on repetitive motion, locking of the elbow in full extension, 
range of motion from 0 to 130 degrees with pronation and 
supination of 90 degrees.  Although there is no evidence of 
arthritis of the elbow on the June 1995 x-rays of record, 
diagnostic codes 5024 and 5003 when read together require 
that the joint affected by the tenosynovitis be rated as 
arthritis for that joint considering the appropriate 
diagnostic codes for limitation of motion.  38 C.F.R. § 
4.71a, DCs 5003, 5024.  To warrant a compensable evaluation 
for the elbow based on limited motion, there must be limited 
flexion of the forearm to 100 degrees under diagnostic code 
5206, or, limited extension of the forearm to 45 degrees 
under diagnostic code 5207.  38 C.F.R. § 4.71a.  Because the 
veteran is able to flex his forearm to 130 degrees and fully 
extend his left forearm, he is not entitled to a compensable 
rating under those diagnostic codes.  However, diagnostic 
code 5003 adds that where limited motion of the specific 
joint is non-compensable under the appropriate diagnostic 
codes, 5206 and 5207, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion.  Therefore, the elbow as a major joint would warrant 
a 10 percent disability evaluation pursuant to DC 5003.  
Additionally, the regulations provide that painful, unstable, 
or malaligned joints due to a healed injury are entitled to 
at least a minimal compensable rating under the appropriate 
diagnostic code for that joint.  38 C.F.R. § 4.59 (1998).  In 
light of section 4.59 and the residuals of the left elbow 
injury, the appropriate minimal compensable rating is 10 
percent under diagnostic code 5003, considering that the 
veteran was not entitled to a compensable evaluation under 
diagnostic codes 5206 and 5207.  38 C.F.R. § 4.71a, DCs 5003, 
5024, 5206, 5207.  

Where the particular disability for which the veteran is 
service-connected is not listed, it may be rated by analogy 
to a closely related disease or injury in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Based on the evidence of record, a 20 percent disability 
evaluation is not warranted for the veteran's service 
connected disability as the residuals of the left elbow 
injury are not representative of limitation of flexion of the 
forearm to 90 degrees; or extension of the forearm limited to 
75 degrees; or flail elbow or joint fracture with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of the head of the radius; or nonunion in the lower 
half of the ulna or upper half of the radius; or the hand 
being fixed near the middle of the arc or moderate pronation; 
or lost motion beyond the last quarter arc where the hand 
does not approach full pronation.  38 C.F.R. § 4.71a, DCs 
5206-5213 (1998).  In light of the evidence on appeal, 
particularly that which indicates functional impairment of 
the joint due to pain and instability on use as a result of a 
healed injury to include locking in full extension and 
minimal limitation of flexion, the Board finds that the 
veteran's residuals of a left elbow injury are appropriately 
evaluated as 10 percent disabling under diagnostic codes 5024 
and 5003 applying diagnostic codes 5206 and 5207.  38 C.F.R. 
§§ 4.3, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998), or from reaching such conclusion on its own.

The Board observes that the percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (1998).  
The veteran has offered subjective evidence that suggests his 
service connected residuals of a left elbow injury, 
epicondylitis and chronic instability, have interfered with 
his earning capacity, his recreation, and has resulted in 
hopelessness.  By his own admission, the last medical 
examination of the left elbow was in 1995.  T. at 11.  He 
testified that he was unable to keep up with the demands of a 
job as it related to strength and repetitive motions and that 
he was currently employed.  T. at 4, 7-8, 10-11.  He also 
testified that at least one of his terminations was based on 
the company's economic concerns.  T. at 9.  Nonetheless, the 
record does not reflect any factor, on objective evidence, 
which takes the veteran outside of the norm, or which 
presents such an exceptional or unusual disability picture 
where the assigned 10 percent disability rating is found to 
be inadequate.  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10; Moyer v. 
Derwinski, 2 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired); Spurgeon v. Brown, 10 Vet. App. 
194, 197 (1997).  Therefore, in the absence of an exceptional 
or an unusual disability picture, the Board concurs with the 
RO and finds that the criteria for submission for the 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Based on the foregoing, the benefit of the doubt doctrine is 
not for application as the evidence is not in equipoise.  38 
C.F.R. § 4.3 (1998); Gilbert v. Derwinski, 1 Vet. App. 53 
(1990).



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for a left elbow injury with epicondylitis and 
chronic instability is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

